     Case 18-03098      Doc 9      Filed 01/28/19   Entered 01/28/19 15:44:15            Desc Main
                                      Document      Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MINNESOTA

In Re:

Randall Edward Gregor and                                            Case No.: BKY 18-31349
Laurie Ann Gregor                                                    Chapter 7 Case

                Debtors.


Nolan McNally, a minor child, by his parents,                        Adv. Case No.: 18-03098
Crystal McNally and Brendan McNally; and
Crystal McNally and Brendan McNally, individually,

                Plaintiffs,

v.

Laurie Ann Gregor,

                Defendant.


      FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER FOR DEFAULT
                               JUDGMENT


         This matter came before the Court on an application for default judgment filed by
Plaintiffs Nolan McNally, Crystal McNally, and Brendan McNally. Based upon the files,
records, and proceedings herein, the Court makes the following findings of fact, conclusions of
law, and order for judgment.
                              Findings of Fact and Conclusions of Law
         1.     Prior to the filing of Defendant Laurie Ann Gregor’s bankruptcy case, Plaintiffs
commenced a civil action against the Defendant in Scott County, Minnesota District Court, file
No. 70-CV-18-7784. The civil action sought monetary damages arising from personal injuries to
plaintiff Nolan McNally, while he was in the care of the Defendant.
         2.     Plaintiffs wish to continue with the civil action. Plaintiffs acknowledge that any
recovery would only be available against insurance carriers or other third parties.
                                                                         NOTICE OF ELECTRONIC ENTRY AND
                                                                         FILING ORDER OR JUDGMENT
                                                                         Filed and Docket Entry made on01/28/2019
                                                                         Lori Vosejpka, Clerk, by WM
  Case 18-03098       Doc 9     Filed 01/28/19     Entered 01/28/19 15:44:15      Desc Main
                                   Document        Page 2 of 2


        3.     The Defendant was served with the Summons and Complaint via First Class Mail
on December 12, 2018.
        4.     The Defendant has not filed an answer or requested an extension to file an answer
and more than 30 days have elapsed since service of the summons and complaint.
        5.     By failing to answer the Complaint, the Defendant is in default under Fed. R.
Civ. P. 55, as incorporated by Fed. R. Civ. P. 7055.
        6.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G). The Court has
jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 1334 and 157, and Local
Rule 1070-1.
                                      IT IS ORDERED
        1.     The Plaintiffs’ continuation of Scott County, Minnesota civil action No. 70-CV-
18-7784, and any other related actions filed naming Laurie Ann Gregor as a defendant, does not
violate the discharge injunction under bankruptcy code section 524 in Defendant’s bankruptcy
case.
        2.     Any judgment obtained in such actions may not be enforced as a
personal liability against Defendant or Defendant’s property.


        LET JUDGMENT BE ENTERED ACCORDINGLY.


                                                 /e/ William J. Fisher
Dated: January 28, 2019
                                             WILLIAM J. FISHER
                                             United States Bankruptcy Judge
